DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on February 23, 2021 has been entered.
 
Status of the Claims
Receipt and entry of Applicants’ reply filed on February 23, 2021 along with Applicants’ RCE request is acknowledged.  Claims 1, 4, and 6 are amended, Claims 3, 5, and 10 are canceled, and Claim 21 is new.  Thus, Claims 1-2, 4, 6-9, 11, and 21 are pending and further examined on the merits in the U.S. non-provisional application. 

Specification
The amendments to the specification are acceptable (pp. 2 and 3 of Applicants’ reply filed on February 23, 2021). 
 
Claim Objections
The claims are objected to because of the following informalities:  
		“after machining the XP alloy body” (Claim 1, line 8) should be ‘after the machining the XP alloy body’ (suggested to enhance the clarity of Applicants’ claims: Claim 1, line 11 and Claim 6, line 2 and Claim 21, line 1),
		“wherein heat treating comprises heat treating” (Claim 2, lines 1 and 2) should be ‘wherein the heat treating comprises heat treating’, and
		“the component” (Claim 2, line 2) should be ‘the coated component’.   
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-9, 11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In Regard to Claim 1 and claims dependent thereon
	The phrase “after forming the XP body, machining the XP alloy body” (Claim 1, line 8) makes the claim indefinite in that there is no previously recited step in the method of Claim 1 that recites ‘forming the XP alloy body’.  One way to overcome this rejection is to further amend the claim to recite:
		‘after the depositing by electroplating [[
	The phrase “wherein forming comprises forming the XP alloy body to contain a first P content” (Claim 1, line 16) in combination with the phrase “forming a barrier layer on the component surface” (Claim 1, line 3) in further combination with the “after forming the XP alloy body” (Claim 1, line 8) makes the claim indefinite in that it is not understood if the P content of the XP alloy body is formed (line 16) as part of the “forming a barrier layer” (line 3) or if this limitation is part of the “after forming” step (line 8) or is a distinct, required step in Applicants’ method.  One way to overcome this rejection is to further amend Claim 1 to recite:

‘wherein the depositing by electroplating the XP alloy body further includes electroplating [[

	The phrase “wherein the XP alloy body, being a coating of one or more layers, comprises inner and outer surfaces that oppose one another, the inner surface located two or more layers (such as layers 24, 26 as shown in Fig. 1) only the first layer (26) is electroplated directly to the barrier layer (28) and machined and the second layer (24) is not deposited to the barrier layer (28) and is not machined (¶ 0031, lines 7-9).    

In Regard to Claim 9
	The elements “a first XP alloy layer” and “a second XP alloy layer” (Claim 9, line 2) in combination with the phrase “wherein the XP alloy body, being a coating of one or more layers” (Claim 1, line 13) makes the claim indefinite in that it is not understood if the first and second XP alloy layers are the one or more layers previously recited in Claim 1 or are different layers from the one or more layers.  In contrast, Fig. 1 shows the first XP alloy layer (26, Fig. 1) and the second XP alloy layer (28) are the same layers represented by the recitation of “one or more layers” previously recited in Claim 1.  Additionally, the claim is also indefinite in that it is not understood how the first XP alloy layer and the second XP alloy layer can be successively deposited when Claim 1 previously recites that the XP alloy body is already deposited by electroplating directly onto the barrier layer.          


In Regard to Claim 11
	The phrase “forming the XP alloy body” (Claim 11, line 1) in combination with the phrase “depositing by electroplating an XP alloy body onto the barrier layer” (Claim 1, line 4) makes the claim indefinite in in that it is not understood how the XP alloy body is formed in Claim 11 when the XP alloy body is previously deposited by electroplating an XP alloy body onto the barrier layer in Claim 1 (i.e., XP alloy body is already previously ‘formed’ so that it is not understood what scope can be assigned to form the XP body again in Claim 11).  Additionally, the claim further recites the phrase “an XP body alloy layer over the component surface utilizing an electroplating process” (Claim 11, lines 2 and 3) also makes the claim indefinite in that this cannot occur when the XP body is previously deposited by electroplating onto the barrier layer which prohibits the XP body alloy layer from being again deposited on the component surface of the initial component.  Still additionally, Claim 11 recites a particular P content configuration (Claim 11, lines 4 and 5) and the previous P content configuration previously recited in Claim 1, last three (3) lines makes Claim 11 indefinite in that it is not understood how the ‘increased P content’ arrangement recited in Claim 11 can also be realized at the same time the ‘second P content at least twice the first P content’ arrangement is already previously implemented.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
In Regard to Claim 21
	 Claim 21 recites the phrase that “machining is selected from the group consisting of: mechanical drilling, laser drilling, water jetting, and electro discharge machining.”  This recitation combined with descriptions in the specification that these machining processes pertain to forming a channel (18, ¶ 0042, lines 6-8, Fig. 1) on the component which are not the machining processes used to machine the XP alloy body (via grinding or polishing machining processes, ¶ 0037, lines 11 and 12, Claim 1, line 8).  Thus, the limitations of Claim 21 are not narrower than the limitations of Claim 1 from which Claim 21 depends.  One way to overcome this rejection is to further amend Claim 21 as follows: 
the method further includes:
		machining a channel in the initial component, the machining the channel being [[.

	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 7-8, and 21 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US6607614 (Richardson et al.; issued on August 19, 2003) (RICHARDSON) in view of US2009/0252613 (GORMAN).
	In reference to Claim 1, RICHARDSON teaches:  
		A method (Abstract, col. 12, lines 10-44, Figs. 1-3), comprising: 
			obtaining an initial component (“suitably-dimensioned substrate”, col. 12, line 15) having a component surface (nickel phosphorus alloy is deposited thereon which implies the substrate has a component surface, col. 12, lines 11-16); 
			depositing by electroplating an XP alloy body directly onto the component surface to yield a coated component (col. 3, 23-25), wherein P is phosphorus and X is nickel,
			wherein the XP alloy body, being a coating of one or more layers, comprises inner and outer surfaces that oppose one another, the inner surface located closer to the initial component than the outer surface (col. 3, lines 23-25, a deposit of the XP alloy body implies an inner and outer opposing surface), and 
		wherein forming comprises forming the XP alloy body to contain a first P content adjacent the inner surface and a second P content adjacent the outer surface (implied by the composition of the XP alloy body, col. 3, lines 23-25).
RICHARDSON does not teach:
		(i) forming a barrier layer on the component surface,

		(iii) after machining the XP alloy body, heat treating the coated component to precipitate harden the XP alloy body, 
 		(iv) that the barrier layer contains a greater amount of X than does the XP alloy body, and
		(v) that the second P content adjacent the outer surface of XP alloy body is at least twice the first P content of the inner surface of the XP body.
With regard to (i), (ii), and (ii) above, GORMAN teaches an article (damaged gas turbine blade, Abstract, line 1) that includes forming a barrier layer on the component surface (material removal along component surface 42 yields/forms a barrier layer at 50, Fig. 1) an XP alloy body (the repair alloy is a nickel-based superalloy that includes phosphorus (¶ 0025, lines 7-9 and claim 7) where the rough machining is needed to remove material after the forming of the XP body by laser drilling or electro-discharge machining (¶ 0027, lines 15-19).  After machining the XP alloy body, the coated component can then be heat treated to precipitate hardening of the XP alloy body (method step 26, Fig. 1).  
	Thus, it would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a barrier layer on the component surface and machining specifically by laser drilling and/or electo discharge machining and thereafter perform heat treating of the coated component as is taught by GORMAN and incorporate these further attributes/steps into RICHARDSON’s method for at least the benefit of producing an article/component that is mechanically sound and has improved environmental resistance properties to protect against undesired wear as expressly described by GORMAN (¶ 0014, lines 6-9).    
less than the 68.67% nickel of repair alloy which are nickel percent’s within 5% of each other).  GORMAN, however, further teaches that the nickel repair alloy can be made of a completely different nickel-base superalloy (¶ 0011, especially the last two lines of ¶ 0011), and as such, the PHOSITA could, through experimentation and optimization, develop a different nickel-based repair alloy composition that has a nickel percent of less than 63% that still has an acceptable oxidation resistance (MPEP 2144.05, II., A).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the X (i.e., nickle) barrier layer/XP alloy layer arrangement as taught by GORMAN and further optimize the X of the barrier layer being greater than the X of XP alloy body and incorporate such an barrier layer/XP alloy body composition arrangement into RICHARDSON’s device for the benefit of producing an article/component that is mechanically sound and has improved environmental resistance properties to protect against undesired wear as expressly described by GORMAN (¶ 0014, lines 6-9).    
	 With regard to (v) above, GORMAN teaches that the XP body (repaired blade tip 62) has an inner and an outer surface, GORMAN doesn’t explicitly teach that the second P content adjacent the outer surface of XP alloy body is at least twice the first P content of the inner surface of the XP body.  The PHOSITA would understand that XP body (repaired blade tip 62) has a max phosphorus make-up of 0.01 percent (¶ 0026, 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a varied P concentration at the inner surface in relation to the outer surface of the XP body as taught by GORMAN and further incorporate this feature into RICHARDSON’s device for the benefit of having flexibility in the composition make-up for the XP body that still allows for a device that is mechanically sound and that has improved environmental resistance properties to protect against undesired wear as expressly described by GORMAN (¶ 0014, lines 6-9).
	In reference to Claim 2, RICHARDSON does not teach a step of heat treating the coated component.  GORMAN teaches an article (damaged gas turbine blade, Abstract, line 1) that heat treating comprises heat treating the coated component (method step 24, Fig. 1) to anneal (first heat treatment is at least at 1850 degrees followed by cooler heat treatment at least 1500 degrees, ¶ 0029, lines 1-4) the component, while concurrently precipitate hardening ( the XP alloy body (¶ 0029, especially lines 1-3, to relieve stresses and age the microstructure which produces an increased hardness of the weld of the repaired blade tip 62 relative to when the repair alloy was initially welded to the body 41, ¶ 0030, lines 4 and 5, Figs. 3-5).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize heat treating to anneal the component while precipitate harding the 
	In reference to Claims 7 and 8, RICHARDSON further teaches that the method further comprises formulating the XP alloy body (i.e., nickel/phosphorus alloy) to contain: 
			having X, by weight; and 
			about 5% to about 25% P, by weight  (Claim 7) 	
and/or 
the XP alloy body to consist essentially of: 
			about 10% to about 15% P, by weight; and 
			X (Claim 8).  
RICHARDSON teaches a nickel phosphorus alloys useful in the formation of metal/metal coated articles and/or to repair damaged metal surfaces (Abstract, especially lines 1 and 2 and lines 4 and 5).  RICHARDSON also teaches that the amount of weight percent of phosphorus is between 11% and 20% (col. 5, lines 60-64) which is a weight percent of about 5% to about 25% (Claim 7) and/or about 10% to 15% P (Claim 8).  RICHARDSON does not explicitly call out the amount of X (i.e., nickel) is either a majority X (Claim 7) and/or the remainder X (Claim 8).  The PHOSITA would understand, however, that conditions of the electroplating can be adjusted such as in the choice of the elements that make up the bath, the specific molar concentrations used for nickel and phosphorus, anode placement, the current density applied, and the 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the nickel phosphorus coating teaching of RICHARDSON and further adjust the conditions of the electroplating of the coating to ensure a certain weight percent phosphorus and a certain weight percent nickel is contained within the coating so as to have a weight percent of phosphorus, for example, be 10% with a majority X/remainder X and incorporate this understanding so as to form the chemical makeup of the coating to apply to RICHARDSON’s component for the benefit of having the surface of the coated component exhibit a desirable property or combination of properties as expressly described by RICHARDSON (col. 1, lines 20-22) that can include improved mechanical strength and/or improved environmental protection.  
	In reference to Claim 21, RICHARDSON does not teach machining as previously described above.  GORMAN teaches an article (damaged gas turbine blade, Abstract, line 1) that includes an XP alloy body (the repair alloy is a nickel-based superalloy that includes phosphorus (¶ 0025, lines 7-9 and claim 7) where the rough machining is needed to remove material after the forming of the XP body by laser drilling or electro-discharge machining (¶ 0027, lines 15-19).  After machining the XP alloy body, the coated component can then be heat treated to precipitate hardening of the XP alloy body (method step 26, Fig. 1).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over RICHARDSON and GORMAN, and further in view of US2010/0193949 (Belanger et al.; published on August 5, 2010) (BELANGER).
	In reference to Claim 4, RICHARDSON and GORMAN do not teach that the barrier layer consists of X (i.e., 100% nickel).  BELANGER teaches an apparatus structure and coatings (title, Abstract, claim 1, Figs. 1-10C) that includes a Ni barrier layer (40, Fig. 2A) that consists of X (i.e., weight percent of 100% Ni, Abstract) and wherein depositing comprises depositing the XP alloy body directly on to the barrier layer (then the depositing of a capping layer 50 can be directly deposited over barrier layer 40, ¶ 0042, Fig. 2A).  
	It would be obvious to the PHOSTIA before the effective filing date of the invention to utilize a barrier layer that consists of X (i.e., Ni) incorporate this kind of disposition of the barrier layer into the modified device of RICHARDSON and GORMAN for the benefit of constructing a reliable coated component for a given application of . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over RICHARDSON and GORMAN, in view of US2013/0287616 (Guidry, Jr.; published October 31, 2013) (GUIDRY JR), and further in view of US2016/0101452 (Kraft et al.; published on April 14, 2016) (KRAFT). 
	In reference to Claim 6, RICHARDSON and GORMAN do not teach that the coated component is specifically:
			(i) a mud motor shaft have a lobed outer surface, and
			(ii) that the average roughness of the lobed outer surface of the mud motor shaft is equal to or less than 1 micron.
With regard to (i) above, GUIDRY JR teaches a component that is a mud motor shaft (progressive cavity rotor 18, Abstract) that has a lobed outer surface (outer surfaces of 3 lobes 22, Abstract) and which is associated with a progressive cavity motor (title, Abstract, Figs. 1-8).  The mud motor shaft is machined to impart the lobed outer surface with an average roughness (¶ 0023) that is equal to or less than a value (Abstract).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an imparted roughness to the lobes of the rotor that is equal to or less than a value as taught by GUIDRY and incorporate this feature into the modified component of RICHARDSON and GORMAN for the benefit of ensuring the component has a uniform surface characteristic that ensures a consistent operational contact relationship with other structures the component engages with as expressly described by GUIDRY (¶s 0004 and 0007).

	It would be obvious to the PHOSITA before the effective filing date of the invention to form a surface roughness of the coated component to an average roughness of equal or less than 1 micron as taught by KRAFT and incorporate such a particular average roughness to the surface of the coated component of the method of the modified mud motor shaft article of RICHARDSON and GORMAN and GUIDRY JR for the benefit of ensuring that the coated motor shaft article has a uniform surface characteristic that also has improved wear resistance as expressly described by KRAFT (¶ 0001).   


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over RICHARDSON and GORMAN, and further in view of US2007/0004535 (Hsu; published on January 4, 2007) (HSU).
	In reference to Claim 9, while RICHARDSON and GORMAN teach the step of depositing a first XP alloy layer and machining the first XP alloy layer, RICHARDSON and GORMAN are silent as to deposition of a second XP alloy layer.  
HSU teaches wherein the XP alloy body is formed by successively depositing at least a first XP alloy layer, and after machining the first XP alloy layer, depositing a second XP alloy layer over the first XP alloy layer (other layers to form the thicker layer 261 overlying layer 27, ¶ 0023, especially lines 10-14, Fig. 3). 
	It would be obvious to deposit a second XP alloy layer over the first XP alloy layer as taught by HSU and incorporate this step in to the modified component of RICHARDSON and GORMAN for at least the benefit of providing a thicker layer of the coating on to the component so as to attain a specific level of that can include improved mechanical strength as expressly described by HSU (¶s 0001 and 0007, line 16) and/or improved environmental protection.  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over RICHARDSON and GORMAN, and further in view of US4673468 (Myers et al.; issued on January 16, 1987) (MYERS).
	In reference to Claim 11, RICHARDSON and GORMAN teach a step of forming/depositing the XP alloy body comprises: depositing an XP alloy layer over the component surface utilizing an electroplating process as described above.  RICHARDSON and GORMAN do not teach increasing a current density during the electroplating process to increase the P content of the XP alloy body as the XP alloy body is compiled over the component surface. MYERS teaches nickel phosphorous electroplating (title, Abstract, Figs. 1 and 2) where increasing a current density during the electroplating process to increase the P content of the XP alloy body as the XP alloy body is compiled over the component surface (compare col. 1, lines 36-38 and Example 1 described in col. 5, lines 39-54).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize increasing the current density to increase the P content of the XP body as taught by MYERS and incorporate such a feature into the method of the modified component of RICHARDSON and GORMAN for a given application of need of the coated component for the benefits of improving the lubricity and the wear properties for coated surfaces versus non-coated surfaces as expressly described by MYERS (col. 1, lines 8-10 and col. 8, lines 35-38).

Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on February 23, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) the previous 35 U.S.C. 112, second and fourth paragraph rejections, and
			(ii) the previous 35 U.S.C. 102 and 103 rejections
which are hereby withdrawn by the Examiner.  

Applicants argue that the former 35 U.S.C. 102 rejection based on GORMAN (US2009/0252613) does not disclose the amended limitations now recited in Claim 1 (p. 7, next to last paragraph, of Applicants’ reply filed on February 23, 2021).  Applicants’ arguments with respect to GORMAN are persuasive for at least the reason that GORMAN does not disclose the step limitation of “depositing by electroplating an XP alloy body directly onto the barrier layer to yield a coated component” (amended Claim 1, line 4; GORMAN’s XP alloy body (method step 24, “WELD REPAIR BLADE TIP”, Fig. 1, and the repair alloy is a nickel-based superalloy that contains nickel and phosphorus, ¶ 0026, line 11) is formed by a welding operation (¶ 0027, lines 1-3 of GORMAN) which is not an operation of depositing by electroplating an XP alloy body).  Thus, this former 35 U.S.C. 102 rejection based on GORMAN is withdrawn.  
	Applicants further assert that the previous rejection of Claim 1 under 35 U.S.C. 103 based on RICHARDSON and GORMAN along with other applied references combined therewith in the Final Rejection having notification date October 23, 2020 do specific limitation of amended Claim 1 that is different from the teachings of the previously applied references in the former rejection of Claim 1 (in the Final Rejection having notification date of October 23, 2021).  Additionally, amended Claim 1 is now a combination of limitations of former Claim 1 + former dependent Claim 3 + former dependent Claim 5 + former dependent Claim 10.  The former limitations of Claims 1, 3, and 5 were previously examined and rejected under 35 U.S.C. 103 based on RICHARDSON and GORMAN (Claim 1, see paragraph #13 in the Final Rejection) and under 35 U.S.C. 103 based on RICHARDSON and GORMAN and BELANGER (Claims 3 and 5, see paragraph #13 in the Final Rejection).  The further addition of the limitations of former dependent Claim 10 (previously rejected based on RICHARDSON and GORMAN and MYERS, paragraph #16 of the Final Rejection) to Claim 1 make the particular combination of features of amended Claim 1 (Claim 1 + Claim 3 + Claim 5 + Claim 10) not previously examined.  Upon reconsideration of amended Claim 1, when viewed as a whole and in combination with the discussion above, the Examiner provides a new interpretation of RICHARDSON and GORMAN under 35 U.S.C. 103 to reject the limitations of amended Claim 1 and this new interpretation is fully described and cited above. 
	

The Proposed Claim 1 limitations below are not taught by RICHARDSON and GORMAN.  Should Applicants decide to use any/all of the limitations recited below in Proposed Claim 1 such amendments would be subject to further consideration and search by the Examiner.  
	Proposed Claim 1. (Currently Amended) A method, comprising: 
		obtaining an initial component having a component surface; 
		forming a barrier layer having a thickness that overlies [[
		depositing by electroplating a first [[layer directly onto and overlying the formed barrier layer [[formed barrier layer contains a greater amount of X than does the first XP alloy layer [[
		after the depositing by electroplating [[first XP alloy layer [[deposited first XP alloy layer by polishing or grinding to remove areas of nodular growth therefrom [[
		depositing by the electroplating a second XP alloy layer directly onto and overlying the machined first XP alloy layer, the machined first XP alloy layer and the deposited second XP alloy layer forming an XP alloy body, the initial component and the formed barrier layer and the XP alloy body, in combination, yield a coated component, wherein the XP alloy body comprises inner and outer surfaces that oppose one another, the inner surface located closer to the initial component than the outer surface; and  [[
		heat treating the coated component to precipitate harden the XP alloy body, 
		[[
		wherein the depositing by electroplating the first XP alloy layer and the depositing by electroplating the second XP alloy layer, respectively, further includes [[containing [[by the electroplating adjacent the inner surface on the first XP alloy layer and a second P content by the electroplating adjacent the outer surface on the second XP alloy layer, the second P content being at least twice the first P content.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday February 26, 2021

/Mary Davis/Primary Examiner, Art Unit 3746